Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cory Aubrey Carruthers appeals the district court’s order denying his motion to extend the appeal period for the district court’s April 25, 2012, order denying his 28 U.S.C.A. § 2255 (West Supp.2012) motion. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Carruthers’ informal brief does not challenge the basis for the district court’s disposition, Car-ruthers has forfeited appellate review of the court’s order. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm the district court’s order denying the motion for an extension of the appeal period. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.